Title: From George Washington to Colonel Richard Gridley, 9 January 1777
From: Washington, George
To: Gridley, Richard



Sir
Head Quarters Morris Town 9th Jany 1777

I recd yours of Decemr last with plans of the seven Fortifications in and about Boston. I dare say they are so constructed as to answer the Ends, for which they were intended, in the most effectual manner, but such is my present multiplicity of Business that I have not had time to cast my Eyes upon them.
I think it reasonable that Capt. Chadwick and your Son should be paid for their Service, and it is my desire that Genl Ward shall (upon the Sight of this) make them proper Compensation.
It is impossible for the Qr Masr General to affix a price to the Boards, Nails and other Materials used in building the Forts. I suppose they were contracted for at some certain price, and whatever that was must be paid. I am Sir Yr most obt Servt

Go: Washington

